Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 25, 2021

                                    No. 04-21-00327-CV

  NETFLIX, INC., Netflix Worldwide Entertainment, LLC, Kyoko Miyake, Sarit G. Work,
Samantha Knowles, Kate Gill, Jigsaw Productions, LLC, Muddy Waters Productions LLC, and
Alex Gibney, Philip Ross, Jo Ann Rivera, Laura A. Martinez, Brittany A. Martinez, Michelle C.
                              Martinez, and Jose H. Martinez,
                                         Appellants

                                              v.

                                      Tonya BARINA,
                                         Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CI04501
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER

        On August 24, 2021, appellant timely filed an unopposed motion requesting an extension
of time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief is due no
later than October 12, 2021.


                                                   _________________________________
                                                   Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court